                         United States District Court
                       Western District of North Carolina
                              Statesville Division

       Tevin Jerome Gaither,                         JUDGMENT IN CASE

            Petitioner(s),                             5:20-cv-00125-KDB
                                                    5:19-cr-00012-KDB-DSC
                 vs.

                USA,

           Respondent(s).



 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s October 8, 2020 Order.

                                               October 8, 2020




         Case 5:20-cv-00125-KDB Document 3 Filed 10/08/20 Page 1 of 1
